EXAMINER’S AMENDMENT 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russdel Dunlap on 6/2/21.

The application has been amended as follows: 

In the specification, insert paragraph [0086.1] after [0086].
---[0086.1] One or more of the insulation batts 350 can comprise a repulpable insulation material formed of a mixture of cellulose fiber and between about 2% and about 25% thermoplastic binder fiber distributed substantially randomly within the cellulose fiber. The thermoplastic binder can be adhered to the cellulose fiber. In some aspects, the thermoplastic binder can be a meltable polyethylene and polypropylene bi-component thermoplastic binder fiber. In some aspects, the thermoplastic binder fiber can define a length of between about 0.5mm to about 16mm. In some aspects, the cellulose fiber can comprise paper fiber. When subjected to a repulpability test, such as the test outlined in the August 16, 2013, revision of the “Voluntary Standard For Repulping and Recycling Corrugated Fiberboard Treated to Improve Its Performance in the Presence of Water and Water Vapor” provided by the Fibre Box Association of Elk Grove Village, IL, referenced above, the repulpable insulation material can yield greater than 85% fiber.—

Support for this amendment comes from the provisional applications incorporated by reference. Citations are provided by applicant below.
The limitation of “the at least one insulation batt comprises a repulpable insulation material formed of a mixture of cellulose fiber and between about 2% and about 25% thermoplastic binder fiber distributed substantially randomly within the cellulose fiber” is supported by at least Paragraphs [0003], [0009], [0032], [0041], [0046], [0047], and [0062] of U.S. Patent Application Number 62/437,365, filed December 21, 2016, as well as the various claims of the incorporated provisional applications.
The limitation of “wherein the thermoplastic binder is adhered to the cellulose fiber” is supported by at least Paragraphs [0003] and [0052] of U.S. Patent Application Number 62/437,365, filed December 21, 2016. 
The limitation of “wherein subjecting the repulpable insulation material to a repulpability test produces greater than 85% fiber yield” is supported by at least Paragraphs [0049] and [0050] of U.S. Patent Application Number 62/437,365, filed December 21, 2016, as well as the August 16, 2013, revision of the “Voluntary Standard For Repulping and Recycling Corrugated Fiberboard Treated to Improve Its Performance in the Presence of Water and Water Vapor” provided by the Fibre Box Association of Elk Grove Village, IL, which is incorporated by reference in Paragraph [00145] of the Instant Application.
The limitation of “wherein the thermoplastic binder is a meltable polyethylene and polypropylene bi-component thermoplastic binder fiber,” is supported by at least Paragraphs [0049], [0061], and [0063] of U.S. Patent Application Number 62/437,365, filed December 21, 2016.
The limitation of “wherein the cellulose fiber comprises paper fiber,” is supported by at least Paragraphs [0003], [0009], and [0047] as well as claim 10 of U.S. Patent Application Number 62/437,365, filed December 21, 2016.
The limitation of “wherein the thermoplastic binder fiber defines a length of between about 0.5mm to about 16mm,” is supported by at least Paragraph [0048] of U.S. Patent Application Number 62/437,365, filed December 21, 2016.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746